                         Case 18-10601-MFW          Doc 1936-2       Filed 01/04/19   Page 1 of 5



                                                         Exhibit B

         Tab       Objection                                                          Status

              A.   Frank Miller Inc.’s and Frank Miller’s (A) Objection to Debtors’   The Debtors understand that Lantern has
                   Statement Regarding Contracts to Be Transferred Pursuant to the    been in discussions with the counterparties
                   Asset Purchase Agreement with Lantern Entertainment LLC and        and that Lantern is no longer interested in
                   (B) Supplemental Objection to Proposed Assumption and              acquiring the contract(s) subject to objection.
                   Assignment of Certain Contracts [Docket No. 1039 - filed June      Accordingly, the objection is moot.
                   18, 2018]

              B.   Objection of Kanzeon Corp. and David O. Russell to Debtors’     The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to February 25, 2019 at 4:00 p.m.
                   Asset Purchase Agreement with Lantern Entertainment LLC and (ET).
                   Reservation of Rights [Docket No. 1040 - filed June 18, 2018]

              C.   [SEALED] Objection of Speedee Distribution, LLC to Debtors’ This matter is resolved and has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the withdrawn [Notice at Docket No. 1507 -
                   Asset Purchase Agreement with Lantern Entertainment LLC         filed September 19, 2018].
                   [Docket No. 1041 - filed June 18, 2018] [Redacted at Docket
                   No. 1044 - filed June 18, 2018]

              D.   Objection of Potter, Inc., and Brad Pitt to Debtors’ Statement     The hearing on this matter has been
                   Regarding Contracts to Be Transferred Pursuant to the Asset        continued to February 25, 2019 at 4:00 p.m.
                   Purchase Agreement with Lantern Entertainment LLC; and             (ET).
                   Reservation of Rights [Docket No. 1042 - filed June 18, 2018]

              E.   Objection of Bazelevs U.S., Timur Bekmambetov, Mirsand             The hearing on this matter has been
                   Limited, Tengri, Inc. and Mirsand Limited re Executory Nature      continued to February 25, 2019 at 4:00 p.m.
                   of Current War Producing Service Agreement and Amendment           (ET).
                   Thereto [Docket No. 1043 - filed June 18, 2018]




RLF1 20549387v.1
                         Case 18-10601-MFW         Doc 1936-2      Filed 01/04/19   Page 2 of 5



         Tab       Objection                                                        Status

              F.   Objection of Bruce Cohen Productions and Bruce Cohen to          The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred         continued to February 25, 2019 at 4:00 p.m.
                   Pursuant to the Asset Purchase Agreement with Lantern            (ET).
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1045 - filed June 18, 2018]

              G.   Objection of Dynamic ‘88 Productions, Inc., George Clooney,      The hearing on this matter has been
                   Good Lie, Inc., and Grant Heslov to Debtors’ Statement           continued to February 25, 2019 at 4:00 p.m.
                   Regarding Contracts to Be Transferred Pursuant to the Asset      (ET).
                   Purchase Agreement with Lantern Entertainment LLC; and
                   Reservation of Rights [Docket No. 1046 - filed June 18, 2018]

              H.   Objection of 22nd and Indiana Inc. and Bradley Cooper to         The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred         continued to February 25, 2019 at 4:00 p.m.
                   Pursuant to the Asset Purchase Agreement with Lantern            (ET).
                   Entertainment LLC [Docket No. 1048 - filed June 18, 2018]

              I.   Objection of Meryl Streep to Debtors’ Statement Regarding        The hearing on this matter has been
                   Contracts to Be Transferred Pursuant to the Asset Purchase       continued to February 25, 2019 at 4:00 p.m.
                   Agreement with Lantern Entertainment LLC; and Reservation of     (ET).
                   Rights [Docket No. 1049 - filed June 18, 2018]

              J.   Objection of Canal Productions, Inc. and Robert De Niro to       The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred         continued to February 25, 2019 at 4:00 p.m.
                   Pursuant to the Asset Purchase Agreement with Lantern            (ET).
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1050 - filed June 18, 2018]




                                                             2
RLF1 20549387v.1
                          Case 18-10601-MFW          Doc 1936-2     Filed 01/04/19    Page 3 of 5



         Tab       Objection                                                          Status

              K.   Response and Reservation of Rights of The Estate of Wes            The hearing on this matter has been
                   Craven Regarding Debtors’ Statement Regarding Contracts to         continued to February 25, 2019 at 4:00 p.m.
                   Be Transferred Pursuant to the Asset Purchase Agreement with       (ET).
                   Lantern Entertainment LLC [Docket No. 1052 - filed June 18,
                   2018]

              L.   Objection of Willie Lump Lump Enterprises, Inc., and Bill          The hearing on this matter has been
                   Murray to Debtors’ Statement Regarding Contracts to Be             continued to February 25, 2019 at 4:00 p.m.
                   Transferred Pursuant to the Asset Purchase Agreement with          (ET).
                   Lantern Entertainment LLC; and Reservation of Rights [Docket
                   No. 1055 - filed June 18, 2018]

              M.   Objection of Cykel Corp. and Jake Gyllenhaal to Debtors’        The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to February 25, 2019 at 4:00 p.m.
                   Asset Purchase Agreement with Lantern Entertainment LLC;        (ET).
                   and Reservation of Rights [Docket No. 1057 - filed June 18,
                   2018]

              N.   Objection of Sabjaka Productions II, Inc., and Julia Roberts to    The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred           continued to February 25, 2019 at 4:00 p.m.
                   Pursuant to the Asset Purchase Agreement with Lantern              (ET).
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1058 - filed June 18, 2018]

              O.   Joinder of Jennifer Lawrence and Floffin, Inc. to the Objections   The hearing on this matter has been
                   Filed by (I) Kanzeon Corp. and David O. Russell, (II) 22nd and     continued to February 25, 2019 at 4:00 p.m.
                   Indiana Inc. and Bradley Cooper, and (III) Canal Productions,      (ET).
                   Inc., and Robert De Niro to Debtors’ Statement Regarding
                   Contracts to Be Transferred Pursuant to the Asset Purchase
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1059 - filed June 18, 2018]


                                                              3
RLF1 20549387v.1
                         Case 18-10601-MFW          Doc 1936-2     Filed 01/04/19    Page 4 of 5



         Tab       Objection                                                         Status

              P.   Objection of Pink Fox, Inc., and Rachel McAdams to Debtors’     The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to February 25, 2019 at 4:00 p.m.
                   Asset Purchase Agreement with Lantern Entertainment LLC;        (ET).
                   and Reservation of Rights [Docket No. 1062 - filed June 18,
                   2018]

              Q.   Objection of Donna Gigliotti to Debtors’ Statement Regarding      The hearing on this matter has been
                   Contracts to Be Transferred Pursuant to the Asset Purchase        continued to February 25, 2019 at 4:00 p.m.
                   Agreement with Lantern Entertainment LLC; and Reservation of      (ET).
                   Rights [Docket No. 1063 - filed June 18, 2018]

              R.   Response of Visiona Romantica, Inc. and Quentin Tarantino to      The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred          continued to February 25, 2019 at 4:00 p.m.
                   Pursuant to the Asset Purchase Agreement with Lantern             (ET).
                   Entertainment LLC and Reservation of Rights [Docket No. 1064
                   - filed June 18, 2018]

              S.   Response to and Reservation of Rights of JCP Enterprises, Inc.,   The hearing on this matter has been
                   New Crime Productions, LLC, Cusack Enterprises, LLC, and          continued to February 25, 2019 at 4:00 p.m.
                   John Cusack to Debtors’ Statement Regarding Contracts to Be       (ET).
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1065 - filed June 18,
                   2018]

              T.   Objection of Jerry’s Brother, Inc., and David Zucker to Debtors’ The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to February 25, 2019 at 4:00 p.m.
                   Asset Purchase Agreement with Lantern Entertainment LLC;         (ET).
                   and Reservation of Rights [Docket No. 1066 - filed June 18,
                   2018]




                                                             4
RLF1 20549387v.1
                         Case 18-10601-MFW         Doc 1936-2     Filed 01/04/19     Page 5 of 5



         Tab       Objection                                                         Status

              U.   Limited Objection and Reservation of Rights of Miramax Film       The hearing on this matter has been
                   NY, LLC to the Debtors’ Statement Regarding Contracts to Be       continued to February 25, 2019 at 4:00 p.m.
                   Transferred Pursuant to the Asset Purchase Agreement with         (ET).
                   Lantern Entertainment LLC [Docket No. 1067 - filed June 19,
                   2018]

              V.   Objection of Wang Qin and Wang Hong to the Debtors’               This matter is partially resolved. The Court
                   Statement Regarding Contracts to Be Transferred Pursuant to the   entered an order approving a stipulation
                   Asset Purchase Agreement with Lantern Entertainment LLC           attached thereto resolving the matter at
                   [Docket No. 1231 - filed July 11, 2018]                           Docket No. 1573. The unresolved portions of
                                                                                     this matter have been continued to February
                                                                                     25, 2019 at 4:00 p.m. (ET).




                                                            5
RLF1 20549387v.1
